PARDEE, Circuit Judge
(dissenting). In my opinion this case was properly ruled and decided in the trial court, and I concur with the trial judge in his ruling and disposition of the same. His conclusions are fully supported by the Supreme Court of Texas in Snow V. Starr, 75 Tex. 411-420, 12 S. W. 673, and by the Civil Court of Appeals in Titel v. Garland, 85 S. W. 466.
The proceedings of the United States Circuit Court for the Southern District of Texas in Maryland Trust Company v. Kirby Dumber Company et al., where Reese was made a party, were properly admitted in evidence, and the judgment there rendered is conclusive between the parties as to the matters therein decided. As Reese was a party defendant and entered no disclaimer, and the answer he filed in that case was evidently received by the court as sufficient and was passed upon in the decision, it is wholly immaterial, in my judgment, as to whether the said answer was signed by counsel or sworn to by anjr party.
In that case on an occupancy and possession which was partly on section 21 and section 6 adjoining he did claim a title to 160 acres -on section 6 under the 10-year statute of limitations, and now in this case on the same occupancy and possession he is claiming 160 acres under the 10-year statute on section 21. This is indisputable, and under the authorities above quoted he can have no right to recover in his present action.